DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to an external pump assembly [e.g., see invention per Fig. 11b-11c].
II. Claims 8-13, drawn to a distribution block [e.g., see invention per Fig. 12a-12b].
III. Claims 14-19, drawn to a fuel rail [e.g., see invention per Fig. 13].

The inventions are independent or distinct, each from the other because:
Inventions I, II and III are directed to different parts of an overall liquid injected propane fuel system. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed each contribute to the overall liquid injected propane fuel system, however, each of the inventions as claimed are respectively defined by (or comprise) substantially different structural features, and similarly, each of the inventions as claimed have a substantially different design, mode of operation, function, or effect [e.g., observe and compare the external pump assembly 137 and the distribution block 27 per Fig. 11a and/or the distribution block 27 and the fuel rail 30 per Fig. 3]; [e.g., observe the readily apparent structural differences/features concerning each of the elements 137, 27 and 30 per Fig. 3, 11a-11c, 12a-12b and 13]; [e.g., observe the cylinder, pump and/or seals unique to Invention I, the respective members and bores unique to Invention II, and the respective elevations and bores unique to Invention III]. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants [e.g., each of the aforementioned elements serve a different purpose and/or enable a different functionality with respect to the overall liquid injected propane fuel system].
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification

the inventions have acquired a separate status in the art due to their recognized divergent subject matter

the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747